UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Neuberger Berman Income Opportunity Fund Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June 11, 2010 Dear Stockholder: In May, we mailed you a proxy statement requesting your vote on proposals that affect your investments in Neuberger Berman High Yield Strategies Fund (NYSE: NHS) and/or Neuberger Berman Income Opportunity Fund Inc. (NYSE Amex: NOX).Our records indicate that we have not yet received your vote. The joint annual stockholder meeting which was scheduled for June 11, 2010 has been adjourned with respect to the proposal to reorganize the Funds into a newly formed fund.While most of the shares that have been voted have voted FOR the proposal the Funds have not yet received a sufficient number of affirmative votes to approve the proposal. The adjourned meeting will be held on July 1, 2010, at 2:30p.m. Eastern Time. The Boards of NHS and NOX, including all of the Independent Directors of each Fund, unanimously recommend that you vote FOR the Proposed Reorganization. The proposed Reorganization could provide stockholders with certain benefits, including: -the potential for lower operating costs; -enhanced market liquidity for shares of the new fund; and -increased portfolio management efficiencies and greater diversification of portfolio holdings. Please take a moment to vote today. Remember that further solicitations increase the costs borne by all stockholders. You can vote by returning the enclosed proxy card in the envelope provided, by calling the toll-free number on the card, or by visiting the website listed on the card. If you have any questions or need more information, please call our proxy information line at 1-866-615-7264 or contact your financial representative. Thank you. Sincerely, Robert Conti President PROXY TABULATOR P.O. BOX 9112 FARMINGDALE, NY 11735 To vote by Internet 1) Read the Proxy Statement and Prospectus and have the proxy card below at hand. 2) Go to the website www.proxyvote.com 3) Follow the instructions provided on the website. To vote by Telephone 1) Read the Proxy Statement and Prospectus and have the proxy card below at hand. 2)
